DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 03/05/2019.
Claims 1-20 are presented for examinations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, it recites “unprovided aircraft parameterization and unprovided sensor parametrization”. However, it is not clear what does it mean by “unprovided aircraft parameterization or unprovided sensor parametrization”. The two parameters such as aircraft parameterization and sensor parameterization are already received. Therefore, it is vague and indefinite.

As per Claim 11, it recites “less than a full aircraft parameterization”, “a full sensor parameterization”, a “fully autonomy parameterization”, a “full obstacle/effect parameterization”, and a “full simulation parameterization”. What do these words mean? How do you measure whether the parameterizations are “less than a full or fully or full”? They are vague and indefinite.
As per Claim 17, it recites “less than a full aircraft parameterization”, “a full sensor parameterization”, a “fully autonomy parameterization”, a “full obstacle/effect parameterization”, and a “full simulation parameterization”. What do these words mean? How do you measure whether the parameterizations are “less than a full or fully or full”? They are vague and indefinite.

Dependent claims are rejected because of their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, and 4-20 are rejection under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 




At step 2A, prong one, the claim recites providing a TSST to receive parameters, receiving obstacle/effect parameterization and a simulation parameterization, receiving a sensor parameterization or an aircraft parameterization, and operating the TSST to generate a value.
The limitations of “operating the TSST to apply the provided ones of the obstacle/effect parameterization, simulation parameterization, sensor parameterization, and aircraft parameterization to generate a value, value range, or value limit for the unprovided aircraft parameterization or unprovided sensor parameterization, as drafted, is a process that, under its broadest reasonable interpretation, directed to claiming a mathematical concepts but for the recitation of generic computer component (i.e. TSST). See MPEP 2106.04(a)(2)(I)(A).

If a claim limitations, under its broadest reasonable interpretation, directed to claiming a mathematical concepts, then it falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

At Step 2A, Prong 2, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present insignificant extra-solution activity. In particular, the claims recites additional limitations: “receiving at least one of each of an obstacle/effect parameterization and a simulation parameterization; and receiving either a sensor parameterization or an aircraft parameterization”. These additional limitation must be considered individually and with the claims as a whole to determine if it integrates the judicial exception into a practical application. These additional elements are insignificant extra-solution activities because they are insignificant application. See MPEP 2106.04(d) referencing MPEP 2105(g). The limitations of “receiving…..parameterization” is insignificant extra-solution activity because it amounts to data gathering in order to perform calculation using the data.
Although the claim includes the elements of a “providing a TSST configured to receive” and “operating the TSST to apply”, these terms seem to be merely using a TSST (i.e. a processor)as tool to perform an abstract idea, so they fall within the “apply it category. See MPEP 2106.04(d) referencing MPEP 2105(f).
At Step 2B, Examiner must consider whether each claim limitation individually or an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field use, the analysis is the same. The limitations that were determined extr-solution activity will require further analysis.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements “receiving at least one of each of an obstacle/effect parameterization and a simulation parameterization; and receiving parameterization or an aircraft parameterization”. These additional limitation must be considered individually and with the claims as a whole to determine if it integrates the judicial exception into a practical application. These additional elements are insignificant extra-solution activities because they are insignificant application. See MPEP 2106.04(d) referencing MPEP 2105(g). The limitations of “receiving…..parameterization” is insignificant extra-solution activity because it amounts to data gathering in order to perform calculation using the data.
Although the claim includes the elements of a “providing a TSST configured to receive” and “operating the TSST to apply”, these terms seem to be merely using a TSST (i.e. a processor) as tool to perform an abstract idea, so they fall within the “apply it category. See MPEP 2106.04(d) referencing MPEP 2105(f).
As per Claims 11 and 17:
As per Claims 11 and 17, similar analysis as claim 1 applies to claims 10 and 19.
As per Claim 2:
It recites additional elements of “providing the TSST….to generate an output”. This term seems to be merely using a TSST (i.e. a processor) as tool to perform an abstract idea, so it falls within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2105(f). Therefore, this limitation does not integrate the abstract idea into practical application and is not amount to significantly more than abstract idea. Therefore, the claim is not patent eligible.
As per Claim 4:
It recites additional elements of “receiving …..parameterizations”. These additional elements are insignificant extra-solution activities because they are insignificant application. See MPEP 2106.04(d) referencing MPEP 2105(g). The limitations of “receiving.. 
As per Claim 5:
It recites additional elements of “operating the TSST….to generate an output”. This term seems to be merely using a TSST (i.e. a processor) as tool to perform an abstract idea, so it falls within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2105(f). Therefore, this limitation does not integrate the abstract idea into practical application and is not amount to significantly more than abstract idea. Therefore, the claim is not patent eligible.
As per Claims 6-10, 12-16, and 18-20:
They recite additional elements of “aircraft parameterization, sensor parameterization, autonomy parameterization, obstacle/effect parametrization, simulation parameterization”. These additional elements are insignificant extra-solution activities because they are insignificant applications. See MPEP 2106.04(d) referencing MPEP 2105(g). The limitations of “parameters” are insignificant extra-solution activity because they amount to data gathering in order to perform calculation using the data. Therefore, these limitations do not integrate the abstract idea into practical application and is not amount to significantly more than abstract idea. Therefore, the claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0236439 issued to Bowness et al in view of US Publication No. 2008/0243383 issued to Lin et al.

providing a TSST configured to receive an obstacle / effect parameterization, a simulation parameterization, an aircraft parameterization (See: par [0023] the simulator GUI functionality allows a user to interact with the simulator and more specifically with simulation functionalities currently executed by the simulator….the displayed simulation data may include flight parameters (e.g. altitude, speed etc) (in light of claim 6, it is interpreted as aircraft parameterization), aircraft parameters (e.g. remaining fuel, alarms etc.), maps (e.g. navigation map, weather map, radar map etc) (in light of claim 9, it is interpreted as obstacle/effect parameterization),…the simulator GUI functionalities also comprises receiving interactions from the user via one or more user interfaces of the simulator; par [0024] the user interacts with the IOS via one or more user interface (e.g. keyboard, a mouse, a trackpad, a touch screen, etc) to configure and/or update simulation parameters (e.g. weather, flight plan etc) (i.e. simulation parametrization), the configured/updated simulation parameters are processed by the simulation functionalities and affect the simulation of one or more systems of the aircraft), and an autonomy parameterization (See: par [0022] simulation data such as flight map); 
receiving by the TSST, at least one of each of an obstacle / effect parameterization and a simulation parameterization (See: par [0023] the simulator GUI functionality allows a user to interact with the simulator and more specifically with simulation functionalities currently executed by the simulator….the displayed simulation data may include flight parameters (e.g. altitude, speed etc) (in light of claim 6, it is interpreted as aircraft parameterization), aircraft 
receiving by the TSST, (2) an aircraft parameterization (See: par [0023] the simulator GUI functionality allows a user to interact with the simulator and more specifically with simulation functionalities currently executed by the simulator….the displayed simulation data may include flight parameters (e.g. altitude, speed etc) (in light of claim 6, it is interpreted as aircraft parameterization), aircraft parameters (e.g. remaining fuel, alarms etc.), maps (e.g. navigation map, weather map, radar map etc) (in light of claim 9, it is interpreted as obstacle/effect parameterization),…the simulator GUI functionalities also comprises receiving interactions from the user via one or more user interfaces of the simulator; par [0024] the user interacts with the IOS via one or more user interface (e.g. keyboard, a mouse, a trackpad, a touch screen, etc) to configure and/or update simulation parameters (e.g. weather, flight plan etc), the configured/updated simulation parameters are processed by the simulation functionalities and affect the simulation of one or more systems of the aircraft); and 
operating the TSST to apply the provided ones of the obstacle/effect parameterization, simulation parameterization, and aircraft parameterization to generate a value, value range, or 
Bowness et al does not disclose but Lin et al discloses sensor parameterization (See: par [0030] detect the range between the aircraft and the terrain, based on the aircraft states (position/velocity/altitude) and the terrain (mountain/trees)); providing the TSST with less than a full sensor parameterization; par [0033] obtain an optimal collision avoidance solution with a near object by further incorporating an object detection system with the results of the integration of the ground proximity warning system and multiple navigation sensors).  
It would have been obvious before the effective filing date to combine the integrated collision avoidance as taught by Lin et al to simulations functionalities method of Bowness et al would be to aware of potential collisions with terrain and obstacles and react rapidly to provide guidance for avoiding those disasters while maintaining the flight mission (Lin et al, par [0008]).

or value limit (see: par [0022] executing one or more simulation functionalities …the execution of particular simulation functionality may trigger the display of generated simulation data (e.g. in the form of a navigation map, a radar map, a weather map, a flight map, aircraft data, etc) on a display of the simulator, par [0023] in the case of an aircraft simulator, the simulator GUI functionality comprises displaying simulation data generated by the simulation functionalities on one or more displays of the simulator; par [0151] events are thus defined and/or customized by the user to objectively evaluate the performance of the user during a simulation, par [0152] events associated to a landing phase and landing could include: measurement of the tailwind, measurement of the pitch angle (using a rule to ensure that the measured pitch angle is with a given range) ).  
Bowness et al does not disclose but Lin et al discloses operating the TSST to generate a sensor parameterization value indicative of a low likelihood of collision of the aircraft with the obstacle (See: par [0029] the enhanced ground proximity warning system computer uses aircraft position, performance, and configuration data to calculate an envelope along the projected flight path of the aircraft and compares that to the terrain database, since the enhanced ground proximity warning system display can show nearby terrain, pilots are much less likely to continue flying toward that terrain; par [0033] obtain an optimal collision avoidance solution with a near object by further incorporating an object detection system with the results of the integration of the ground proximity warning system and multiple navigation sensors).  
obvious before the effective filing date to combine the integrated collision avoidance as taught by Lin et al to simulations functionalities method of Bowness et al would be to aware of potential collisions with terrain and obstacles and react rapidly to provide guidance for avoiding those disasters while maintaining the flight mission (Lin et al, par [0008]).

3. Bowness et al does not disclose but Lin et al discloses the method of claim 2, further comprising: operating the TSST to visually display the aircraft travelling along a flight path as altered by autonomy parameterizations (See: par [0119] the flight path plan aiding receives the warning decision message and the current vehicle position, velocity, and altitude from the warning decision….and provides an optimal evasion flight path to aid the flight crew, par [0120] the synthetic vision processing receives the projected flight path and warning decision message from the warning decision the surrounding terrain data from the terrain database and suggested optimal evasion flight path from the flight path plan aiding and provides the driving data to the synthetic vision system).  
It would have been obvious before the effective filing date to combine the integrated collision avoidance as taught by Lin et al to simulations functionalities method of Bowness et al would be to aware of potential collisions with terrain and obstacles and react rapidly to provide guidance for avoiding those disasters while maintaining the flight mission (Lin et al, par [0008]).
4. Bowness et al discloses the method of claim 3, further comprising: receiving by the TSST, a selected change in at least one of (2) an aircraft parameterization (See: par [0023] the simulator GUI functionality allows a user to interact with the simulator and more specifically with simulation functionalities currently executed by the simulator….the displayed simulation 
Bowness et al does not disclose but Lin et al discloses sensor parameterization (See: par [0030] detect the range between the aircraft and the terrain, based on the aircraft states (position/velocity/altitude) and the terrain (mountain/trees)); providing the TSST with less than a full sensor parameterization; par [0033] obtain an optimal collision avoidance solution with a near object by further incorporating an object detection system with the results of the integration of the ground proximity warning system and multiple navigation sensors).  
It would have been obvious before the effective filing date to combine the integrated collision avoidance as taught by Lin et al to simulations functionalities method of Bowness et al would be to aware of potential collisions with terrain and obstacles and react rapidly to provide guidance for avoiding those disasters while maintaining the flight mission (Lin et al, par [0008]).

5. Bowness et al does not disclose but Lin et al discloses operating the TSST to generate a sensor parameterization value indicative of a low likelihood of collision of the aircraft with the obstacle (See: par [0029] the enhanced ground proximity warning system computer uses aircraft position, performance, and configuration data to calculate an envelope along the projected flight path of the aircraft and compares that to the terrain database, since the enhanced ground proximity warning system display can show nearby terrain, pilots are much less likely to continue flying toward that terrain; par [0033] obtain an optimal collision avoidance solution with a near object by further incorporating an object detection system with 
It would have been obvious before the effective filing date to combine the integrated collision avoidance as taught by Lin et al to simulations functionalities method of Bowness et al would be to aware of potential collisions with terrain and obstacles and react rapidly to provide guidance for avoiding those disasters while maintaining the flight mission (Lin et al, par [0008]).

6. Bowness et al discloses the method of claim 1, wherein the aircraft parameterization comprises at least one of comprises airspeed, altitude, maneuverability, and autonomy behaviors (See: par [0023] the simulator GUI functionality allows a user to interact with the simulator and more specifically with simulation functionalities currently executed by the simulator….the displayed simulation data may include flight parameters (e.g. altitude, speed etc) (in light of claim 6, it is interpreted as aircraft parameterization)).  

7.  Bowness et al does not disclose but Lin et al discloses sensor parameterization comprises at least one of range, cross-section, sensitivity, effect penetration, back scatter / interference, and latency (See: par [0030] detect the range between the aircraft and the terrain, based on the aircraft states (position/velocity/altitude) and the terrain (mountain/trees)); providing the TSST with less than a full sensor parameterization; par [0033] obtain an optimal collision avoidance solution with a near object by further incorporating an object detection system with the results of the integration of the ground proximity warning system and multiple navigation sensors).  
obvious before the effective filing date to combine the integrated collision avoidance as taught by Lin et al to simulations functionalities method of Bowness et al would be to aware of potential collisions with terrain and obstacles and react rapidly to provide guidance for avoiding those disasters while maintaining the flight mission (Lin et al, par [0008]).

8. Bowness et al discloses The method of claim 1, wherein the autonomy parameterization comprises at least one of autonomy level, a rout re-plan approach, reactive maneuvers, waypoint following, and terrain following (See: par [0022] simulation data such as flight map).  

9. Bowness et al discloses the method of claim 1, wherein the obstacle / effect parameterization comprises at least one of volume, size, location, transparency, and DVE type (See: par [0023] the simulator GUI functionality allows a user to interact with the simulator and more specifically with simulation functionalities currently executed by the simulator….the displayed simulation data may include flight parameters (e.g. altitude, speed etc) (in light of claim 6, it is interpreted as aircraft parameterization), aircraft parameters (e.g. remaining fuel, alarms etc.), maps (e.g. navigation map, weather map, radar map etc) (in light of claim 9, it is interpreted as obstacle/effect parameterization),…the simulator GUI functionalities also comprises receiving interactions from the user via one or more user interfaces of the simulator; par [0024] the user interacts with the IOS via one or more user interface (e.g. keyboard, a mouse, a trackpad, a touch screen, etc) to configure and/or update simulation parameters (e.g. weather, flight plan etc), the configured/updated simulation parameters are processed by the simulation functionalities and affect the simulation of one or more systems of the aircraft).  
at least one of time of day, latency due to controls and communications, selection of timeline granularity and execution rate, 2D real-time trajectory visualization, and 3D placement of features and obstacles/effects (See: par [0029] the simulation data include visual data in the form of static 2D or 3D simulation images, or a flow of 2D or 3D simulation images,….).  

11. Bowness et al discloses A method of operating a targeting system simulation tool (TSST) See: par [0007] the processing unit executes a plurality of simulation functionalities according to a lesson plan……), comprising: 
providing a TSST (See: par [0023] the simulator GUI functionality allows a user to interact with the simulator and more specifically with simulation functionalities currently executed by the simulator); 
providing the TSST with less than a full aircraft parameterization (See: par [0023] the simulator GUI functionality allows a user to interact with the simulator and more specifically with simulation functionalities currently executed by the simulator….the displayed simulation data may include flight parameters (e.g. altitude, speed etc) (in light of claim 6, it is interpreted as aircraft parameterization)); 
providing the TSST with a fully autonomy parameterization (See: par [0022] simulation data such as flight map), a full obstacle / effect parameterization, and a full simulation parameterization (See: par [0023] the simulator GUI functionality allows a user to interact with the simulator and more specifically with simulation functionalities currently executed by the simulator….the displayed simulation data may include flight parameters (e.g. altitude, speed 
Bowness et al does not disclose but Lin et al discloses providing the TSST with less than a full sensor parameterization (See: par [0030] detect the range between the aircraft and the terrain, based on the aircraft states (position/velocity/altitude) and the terrain (mountain/trees)); providing the TSST with less than a full sensor parameterization (See: par [0030] detect the range between the aircraft and the terrain, based on the aircraft states (position/velocity/altitude) and the terrain (mountain/trees)); operating the TSST to generate a sensor parameterization value indicative of a low likelihood of collision of the aircraft with the obstacle (See: par [0029] the enhanced ground proximity warning system computer uses aircraft position, performance, and configuration data to calculate an envelope along the projected flight path of the aircraft and compares that to the terrain database, since the enhanced ground proximity warning system display can show nearby terrain, pilots are much less likely to continue flying toward that terrain; par [0033] obtain an optimal collision avoidance solution with a near object by further incorporating an object detection system with 
It would have been obvious before the effective filing date to combine the integrated collision avoidance as taught by Lin et al to simulations functionalities method of Bowness et al would be to aware of potential collisions with terrain and obstacles and react rapidly to provide guidance for avoiding those disasters while maintaining the flight mission (Lin et al, par [0008]).

12. Bowness et al discloses the method of claim 11, wherein the aircraft parameterization comprises at least one of comprises airspeed, altitude, maneuverability, and autonomy behaviors (See: par [0023] the simulator GUI functionality allows a user to interact with the simulator and more specifically with simulation functionalities currently executed by the simulator….the displayed simulation data may include flight parameters (e.g. altitude, speed etc) (in light of claim 6, it is interpreted as aircraft parameterization)).  

13. Bowness et al does not disclose but Lin et al discloses sensor parameterization comprises at least one of range, cross-section, sensitivity, effect penetration, back scatter / interference, and latency (See: par [0030] detect the range between the aircraft and the terrain, based on the aircraft states (position/velocity/altitude) and the terrain (mountain/trees)); providing the TSST with less than a full sensor parameterization; par [0033] obtain an optimal collision avoidance solution with a near object by further incorporating an object detection system with the results of the integration of the ground proximity warning system and multiple navigation sensors).  
obvious before the effective filing date to combine the integrated collision avoidance as taught by Lin et al to simulations functionalities method of Bowness et al would be to aware of potential collisions with terrain and obstacles and react rapidly to provide guidance for avoiding those disasters while maintaining the flight mission (Lin et al, par [0008]).
  
14. Bowness et al discloses the method of claim 11, wherein the autonomy parameterization comprises at least one of autonomy level, a rout re-plan approach, reactive maneuvers, waypoint following, and terrain following (See: par [0022] simulation data such as flight map).  

15. Bowness et al discloses the method of claim 11, wherein the obstacle / effect parameterization comprises at least one of volume, size, location, transparency, and DVE type (See: par [0023] the simulator GUI functionality allows a user to interact with the simulator and more specifically with simulation functionalities currently executed by the simulator….the displayed simulation data may include flight parameters (e.g. altitude, speed etc) (in light of claim 6, it is interpreted as aircraft parameterization), aircraft parameters (e.g. remaining fuel, alarms etc.), maps (e.g. navigation map, weather map, radar map etc) (in light of claim 9, it is interpreted as obstacle/effect parameterization),…the simulator GUI functionalities also comprises receiving interactions from the user via one or more user interfaces of the simulator; par [0024] the user interacts with the IOS via one or more user interface (e.g. keyboard, a mouse, a trackpad, a touch screen, etc) to configure and/or update simulation parameters (e.g. weather, flight plan etc), the configured/updated simulation parameters are processed by the simulation functionalities and affect the simulation of one or more systems of the aircraft).  

16. Bowness et al discloses the method of claim 11, wherein the simulation parameterization comprises at least one of time of day, latency due to controls and communications, selection of timeline granularity and execution rate, 2D real-time trajectory visualization, and 3D placement of features and obstacles/effects (See: par [0029] the simulation data include visual data in the form of static 2D or 3D simulation images, or a flow of 2D or 3D simulation images,….).

17. Bowness et al discloses a method of operating a targeting system simulation tool (TSST) See: par [0007] the processing unit executes a plurality of simulation functionalities according to a lesson plan……), comprising: 
providing a TSST (See: par [0023] the simulator GUI functionality allows a user to interact with the simulator and more specifically with simulation functionalities currently executed by the simulator); 
providing the TSST with a full aircraft parameterization (See: par [0023] the simulator GUI functionality allows a user to interact with the simulator and more specifically with simulation functionalities currently executed by the simulator….the displayed simulation data may include flight parameters (e.g. altitude, speed etc) (in light of claim 6, it is interpreted as aircraft parameterization)); 
providing the TSST with a fully autonomy parameterization (See: par [0022] simulation data such as flight map), a full obstacle / effect parameterization, and a full simulation parameterization (See: par [0023] the simulator GUI functionality allows a user to interact with the simulator and more specifically with simulation functionalities currently executed by the 
Bowness et al does not disclose but Lin et al discloses providing the TSST with less than a full sensor parameterization (See: par [0030] detect the range between the aircraft and the terrain, based on the aircraft states (position/velocity/altitude) and the terrain (mountain/trees)); providing the TSST with less than a full sensor parameterization (See: par [0030] detect the range between the aircraft and the terrain, based on the aircraft states (position/velocity/altitude) and the terrain (mountain/trees)); operating the TSST to generate a sensor parameterization value indicative of a low likelihood of collision of the aircraft with the obstacle (See: par [0029] the enhanced ground proximity warning system computer uses aircraft position, performance, and configuration data to calculate an envelope along the projected flight path of the aircraft and compares that to the terrain database, since the enhanced ground proximity warning system display can show nearby terrain, pilots are much less likely to continue flying toward that terrain; par [0033] obtain an optimal collision 
It would have been obvious before the effective filing date to combine the integrated collision avoidance as taught by Lin et al to simulations functionalities method of Bowness et al would be to aware of potential collisions with terrain and obstacles and react rapidly to provide guidance for avoiding those disasters while maintaining the flight mission(Lin et al, par [0008]).

18. Bowness et al discloses the method of claim 17, wherein the aircraft parameterization comprises at least one of comprises airspeed, altitude, maneuverability, and autonomy behaviors (See: par [0023] the simulator GUI functionality allows a user to interact with the simulator and more specifically with simulation functionalities currently executed by the simulator….the displayed simulation data may include flight parameters (e.g. altitude, speed etc) (in light of claim 6, it is interpreted as aircraft parameterization)).  

19. Bowness et al does not disclose but Lin et al discloses sensor parameterization comprises at least one of range, cross-section, sensitivity, effect penetration, back scatter / interference, and latency (See: par [0030] detect the range between the aircraft and the terrain, based on the aircraft states (position/velocity/altitude) and the terrain (mountain/trees)); providing the TSST with less than a full sensor parameterization; par [0033] obtain an optimal collision avoidance solution with a near object by further incorporating an object detection system with the results of the integration of the ground proximity warning system and multiple navigation sensors).  
obvious before the effective filing date to combine the integrated collision avoidance as taught by Lin et al to simulations functionalities method of Bowness et al would be to aware of potential collisions with terrain and obstacles and react rapidly to provide guidance for avoiding those disasters while maintaining the flight mission (Lin et al, par [0008]).
 
20. Bowness et al discloses the method of claim 17, wherein the simulation parameterization comprises at least one of time of day, latency due to controls and communications, selection of timeline granularity and execution rate, 2D real-time trajectory visualization, and 3D placement of features and obstacles/effects (See: par [0029] the simulation data include visual data in the form of static 2D or 3D simulation images, or a flow of 2D or 3D simulation images,….).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al (US Publication No. 2016/0055275) discloses weather condition is simulated in weather simulation 4503, simulate airport condition 404, and flight route condition 405, the air traffic controller simulation 406, performng a single flight simulation 407 (See: par [0069]-[0071]; Fig. 4B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2129



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        03/22/2021